No. 04-98-00670-CV

In re J.J., a Minor Child

From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 96-PA-01268
Honorable Janet Littlejohn, Judge Presiding

Per Curiam Opinion


Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and filed:	October 14, 1998


MOTION TO DISMISS GRANTED; APPEAL DISMISSED


	Appellant filed a motion to dismiss this appeal. The motion contains a certificate of
service to the appellee, who has not opposed the motion. We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2). Costs are assessed against the appellant.

								PER CURIAM

DO NOT PUBLISH



Return to
4th Court of Appeals Opinions